974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank BAILEY, Petitioner,v.DIRECTOR, Office of Workers' Compensation Programs, UnitedStates Department of Labor;  Eastern AssociatedCoal Corporation, Respondents.
No. 92-1276.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 18, 1992Decided:  August 28, 1992

Frank Bailey, Petitioner Pro Se.
Roscoe Conkling Bryant, III, Michael John Denney, United States Department of Labor, Washington, D.C.;  Mark Elliott Solomons, Laura Metcoff Klaus, Arter & Hadden, Washington, D.C., for Respondents.
Before WIDENER, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Frank Bailey seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992) and denying his motion for reconsideration.  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Bailey v. Director, Office of Workers' Compensation Programs, No. 91-435-BLA (B.R.B. Oct. 23, 1991 and Jan. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED